Citation Nr: 0416268	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1942 
until September 1945.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for low 
back disability.

The appellant did not request a hearing before the Board in 
this case.


FINDINGS OF FACT

1.  The appellant's low back disability was not incurred or 
aggravated by any incident of active military service.

2.  The appellant's low back disability was not manifested 
within one year after separation from active military 
service.


CONCLUSION OF LAW

Low back disorder was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim for service connection 
for low back disability.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

With respect to VA's duty to notify, the January 1999 rating 
decision on appeal, the statement of the case (SOC), 
supplemental statements of the case (SSOC's), and multiple 
supplemental correspondence, together have adequately 
informed the appellant of the types of evidence needed to 
substantiate his claims.  For example, in June 2001, the RO 
sent a letter to the appellant explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA and current case law, the letter 
informed the appellant what evidence and information VA would 
be obtaining as well as the evidence that the appellant 
needed to provide.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board 
additionally notes that the SOC issued in January 2000 
informed the appellant of the legal elements of a service 
connection claim.

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim took place in January 1999, or prior to the June 2001 
VCAA notice.  Furthermore, recent case law suggests that VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Although the timing of the VCAA notification in this case 
does not comply with the explicit requirements of Pelegrini, 
the Court did not address whether, and if so, how, the 
Secretary can properly cure a defect in the timing of the 
VCAA notice.  Furthermore, the Court left open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 422.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claim.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claim.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).

The Board also notes that the June 2001 VCAA notification 
letter is legally sufficient.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  However, the statute 
was recently amended to permit VA to adjudicate a claim 
within one-year of receipt of the claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Therefore, the claimant was notified properly of his 
statutory rights.

With respect to VA's duty to assist the appellant in 
substantiating his claim for service connection for low back 
disability, the RO requested the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
However, the NPRC response indicated that this was a fire-
related case and that no service medical records were 
available.  The RO subsequently informed the appellant of the 
unavailability of his service medical records and requested 
the appellant to submit NA Form 13055 in an effort to 
reconstruct his service medical records from alternate 
sources.  The appellant failed to respond to the RO's request 
for additional information.

The Board additionally notes that this case was previously 
remanded in April 2001, and the appellant was again requested 
to submit NA Form 13055 such that an attempt could be made to 
reconstruct the appellant's service medical records.  In 
November 2002, the appellant provided a partially completed 
NA 13055 to the RO for purposes of reconstructing his service 
medical records.  The RO subsequently forwarded this 
information to the NPRC.  However, in December 2003, the NPRC 
indicated that the appellant's service medical records could 
not be reconstructed because of the lack of requisite 
information on the appellant's partially completed NA Form 
13055.  The Board finds aforementioned actions by the RO 
constitute continued reasonable efforts to obtain the 
appellant's service medical records from the NPRC.  38 C.F.R. 
§3.159(e) (2003).

In a case such as this where the Board presumes that an 
appellant's medical records are destroyed or are otherwise 
unavailable, the Board is typically required to explain its 
findings after careful consideration of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002).  As discussed 
below, the Board has thoroughly considered the applicability 
of the benefit of the doubt rule.

With respect to VA's duty to assist the appellant, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The appellant has not 
referenced any outstanding records or information, with the 
exception of the unavailable service medical records, that he 
wanted VA to obtain.  Furthermore, although the appellant was 
notified of the unavailability of his service medical 
records, he did not adequately respond to the RO's request 
for additional information.  Therefore, the RO has obtained 
all relevant evidence from every source indicated by the 
appellant.

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was previously afforded VA 
examinations in December 1998 and September 2001 with respect 
to the issue on appeal.  Therefore, the Board finds that a VA 
reexamination is not necessary because there exists 
sufficient medical evidence to decide the appellant's claim.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection for Low Back Disability

The appellant's VA examination records dated in September 
2001 show that he is currently diagnosed with degenerative 
disc disease with spondylosis, but without spondylolisthesis.  
Furthermore, arthritis is a presumptive condition and the 
Board shall initially consider the appellant's claim pursuant 
to presumptive service connection.  38 C.F.R. § 3.309(a) 
(2003).  Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309 (2003).  Moreover, the law 
requires that arthritis must manifest itself to a degree of 
10 percent or more within one-year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003); 38 U.S.C.A. § 1112 (West 2002).

The Board notes that first evidence of arthritis is found in 
the appellant's private medical records dated in June 1990, 
or approximately 45 years after his separation from active 
service.  The aforementioned private medical records show a 
diagnosis of "hypertrophic osteoarthritis of the lumbar 
spine" as confirmed by x-ray.  Accordingly, the Board finds 
that the appellant is not entitled to presumptive service 
connection, as the appellant's arthritis of the back did not 
manifest itself within the requisite time period.

Although presumptive service connection is not warranted in 
this case, VA must also ascertain whether there is any basis 
to indicate that the disorders were incurred by any incident 
of military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.
As previously discussed, the record contains competent and 
credible medical evidence diagnosing the appellant with 
degenerative disc disease with spondylosis, but without 
spondylolisthesis in September 2001.  Therefore, the Board 
concludes that the appellant has a current disability.

The next consideration is Hickson element (2), in-service 
incurrence.  As previously discussed, the appellant's service 
medical records are unavailable as a result of a 1973 fire at 
the NPRC.  In such a case, the Board recognizes a heightened 
duty to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
notes that the appellant has consistently argued that he 
injured his back in-service when he slipped and fell on some 
ice.  As such, the Board resolves any doubt in favor of the 
appellant and finds that he suffered the requisite in-service 
injury.  38 C.F.R. § 3.102 (2003).

The appellant, through his representative, also contends that 
he was a veteran of combat.  Without reaching a determination 
as to the merits of the appellant's combat claim, the Board 
notes that the Court has held that 38 U.S.C.A. § 1154(b) can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The 
Board additionally notes that an in-service back injury has 
been shown, however, section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  In this case, such competent medical nexus 
evidence is lacking.

The final consideration in a service connection claim is 
Hickson element (3), medical nexus.  The evidence of record 
includes: the appellant's own contentions, multiple lay 
statements, VA examination records, VA examination addendum 
dated in June 2002, and private medical records.  The Board 
has thoroughly reviewed all of the evidence of record, and 
the only evidence that addresses the existence of any causal 
connection between the appellant's current low back 
disability and his active military service is his own lay 
statements, VA examination records dated in September 2001, 
and the VA examination addendum dated in June 2002.  The 
Board notes that the lay statements provided as well as the 
private medical records simply do not address the etiology of 
the appellant's low back disability.

With respect to the appellant's own contentions, the 
appellant, as a layperson without medical training, is simply 
not qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As previously mentioned, the VA examination records dated in 
September 2001 also address the etiology of the appellant's 
current low back disability.  For example, the September 2001 
VA examiner specifically found that the appellant's current 
degenerative disc disease with spondylosis, but without 
spondyloisthesis is associated with the aging process and not 
with the in-service injury reported by the appellant.  
Rather, the VA examiner concluded that appellant's in-service 
injury was "in the nature of a muscle strain and back 
strain" and therefore not related to his current disability.  
The Board additionally notes that the September 2001 VA 
examiner's findings were predicated upon a review of the 
appellant's c-file, a physical examination of the appellant, 
x-rays, and the appellant's description of his in-service 
medical history.

The Board additionally notes that the June 2002 VA 
examination addendum similarly shows that the appellant's 
current low back disability is not related to his active 
military service.  The June 2002 VA examiner reviewed the 
appellant's c-file as well as MRI reports and concluded that 
the appellant's in-service injury "is not the cause" of his 
present lumbosacral spine symptomatology.  

Summarily, for the reasons and bases expressed above, the 
Board concludes that the evidence against the claim mandates 
that the appellant's current low back disability was not 
incurred as a result of his military service.  There exists 
no reasonable doubt that can be resolved in the appellant's 
favor and the benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for low back disability is 
denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



